Case 1:16-cv-00375-AJT-JFA Document 366 Filed 02/14/20 Page 1 of 2 PagelD# 17396

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

ANAS ELHADY, et ai., )
)
Plaintiffs, )
Vv. ) Civil Action No. 1:16-cv-375 (AJT/JFA)
)
CHARLES H. KABLE, et al., )
)
)
Defendants. )
)
ORDER

This matter is before the Court on Defendants’ Motion to Stay [Doc. No. 351] and
Motion to Re-Certify the Court’s Disposition of Counts | and III for Interlocutory Appeal Under
28 U.S.C. § 1292(b) [Doc. No. 354] (collectively, the “Motions”). Upon consideration of the
Motions, the memoranda of law in support thereof and in opposition thereto, the arguments of
counsel, and for the reasons stated in open court during the February 14, 2020 hearing, it is
hereby

ORDERED that Defendants’ Motion to Stay [Doc. No. 351] be, and the same hereby is,
DENIED for the reasons stated in open court; and it is further

ORDERED that Defendants’ Motion to Re-Certify the Court’s Disposition of Counts I
and III for Interlocutory Appeal Under 28 U.S.C. § 1292(b) [Doc. No. 354] be, and the same
hereby is, GRANTED; and the Court hereby certifies pursuant to 28 U.S.C. § 1292(b) that the
Court’s following rulings with respect to Counts I and III involve a controlling question of law as
to which there are substantial grounds for difference of opinion and therefore an immediate
appeal from the Court’s Memorandum Opinion and Order dated September 4, 2019 [Doc. No.

323] may materially advance the ultimate termination of the litigation: (1) Plaintiffs, or at least
Case 1:16-cv-00375-AJT-JFA Document 366 Filed 02/14/20 Page 2 of 2 PagelD# 17397

some of them, have standing to raise their constitutional challenges; (2) Plaintiffs have
constitutionally protected liberty interests that are implicated by their inclusion in the TSDB: and
(3) the DHS TRIP process through which Plaintiffs may challenge their inclusion in the TSDB is
not constitutionally adequate to protect those liberty interests; and it is further

ORDERED that Defendants submit to the Court the information and revised procedures
identified in its Order dated December 27, 2019 [Doc. No. 348] within ninety (90) days of the
date of this Order, and to the extent the Defendants contend that this information and revised
procedures should be placed, in whole or in part, under seal or submitted ex parte or in camera,
Defendants should accompany that submission with an appropriate motion.

The Clerk is directed to forward copies of this Order to all counsel of record.

Anthony J. ’
United Sta

   

Strict Judge
Alexandria, Virginia
February 14, 2020
